COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 ERIC FLORES,                                                    No. 08-12-00233-CR
                                                 §
                              Appellant,                            Appeal from the
                                                 §
 v.                                                               384th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                              Appellee.                          (TC# 20110D01621)
                                                 §


                                 MEMORANDUM OPINION

       This matter is before us on our own motion to determine whether it should be dismissed.

Because Appellant is attempting to appeal the trial court’s denial of his motion to suppress in a

case that has not yet proceeded to judgment, we lack jurisdiction. Accordingly, the appeal will be

dismissed.

       Eric Flores is charged with burglary. On July 9, 2012, Flores filed a notice of appeal

challenging the trial court’s July 5, 2012 oral pronouncement denying his motion to suppress.

The documents before the Court reflect that the case has not yet proceeded to trial and judgment.

       As a general rule, an appellate court has jurisdiction to consider an appeal by a criminal

defendant only after a final judgment of conviction. Workman v. State, 170 Tex. Crim. 621, 343
S.W.2d 446, 447 (1961); Wright v. State, 969 S.W.2d 588, 589 (Tex.App.--Dallas 1998, no pet.);

McKown v. State, 915 S.W.2d 160, 161 (Tex.App.--Fort Worth 1996, no pet.). An intermediate

appellate court has no jurisdiction to review interlocutory orders absent express authority.
Apolinar v. State, 820 S.W.2d 792, 794 (Tex.Crim.App. 1991); Wright, 969 S.W.2d at 589.

Interlocutory orders that we may consider include: (1) certain appeals while a defendant is on

deferred adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex.Crim.App.

1997); (2) appeals from the denial of a motion to reduce bond, TEX. R. APP. P. 31.1; McKown,
915 S.W.2d at 161; and (3) certain appeals from the denial of habeas corpus relief, Wright, 969
S.W.2d at 589; McKown, 915 S.W.2d at 161. An order denying a motion to suppress is not an

interlocutory order that an intermediate appellate court has express authority to consider.

Bertrand v. State, No. 14-11-01107-CR, 2012 WL 113074, *1 (Tex.App.--Houston [14th Dist.]

Jan. 12, 2012, no pet.)(mem. op., not designated for publication); Brandon v. State, No.

05-10-01040-CR, 2010 WL 3529528, *1 (Tex.App.--Dallas Sept. 13, 2010, no pet.)(mem. op., not

designated for publication).

       In this case, there is no final judgment of conviction and the order from which Flores

appeals is the trial court’s order denying his motion to suppress. Because this is an interlocutory

order that we have no express authority to consider, we lack jurisdiction over Flores’s appeal. See

Bertrand, 2012 WL 113074, at *1; Brandon, 2010 WL 3529528, at *1. Accordingly, we dismiss

the appeal for want of jurisdiction. Appellant’s pro se motion to request permission to proceed

informa pauperis on appeal is denied as moot.



September 12, 2012
                                              CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)



                                                  2